DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 04, 2022.  In virtue of this amendment:
The requirement for the restriction mailed on October 06, 2020 is hereby withdrawn;
Claim 3 is cancelled;
Claim 26 is newly added; and thus,
Claims 1-2 and 4-26 are now pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaknoki et al. (US 2016/0135257).
With respect to claim 1, Gaknoki discloses in figures 1-2 a control method for dimming light intensity of one or more lamps (126, e.g., LED array) without flickering, each lamp including an electronic circuit (100, e.g., power converter) that tracks the conduction angle of an AC supply voltage (VDO) to vary light intensity of the lamp (see figure 1, e.g., having a dimmer 104 for varying or dimming the light intensity levels of the light source 126), the method comprising executing a sequence to alter an AC electrical signal (figure 2 shows a sequence of the AC electrical signal VDO) powering the electronic circuit of the lamp, the sequence comprising interrupting the AC electrical signal one or more times per cycle of the AC electrical signal (figure 2 shows interrupting times at OFF times per cycle thereof); activating the AC electrical signal one or more times per cycle of the AC electrical signal (figure 2 shows activating times at ON times per cycle thereof), wherein the duration length of an activation is a conduction period (see figure 2); and applying a load (figure 1 shows a bleeding circuit 112 formed as a load thereof) on the AC electrical signal one or more times per cycle of the AC electrical signal, the load absorbing residual energy following one or more power interruptions (figure 1 shows the bleeding circuit 112 for bleeding or absorbing energy of the electrical signal VDO thereof).

    PNG
    media_image1.png
    435
    951
    media_image1.png
    Greyscale

	With respect to claim 4, Gaknoki discloses that further comprising storing energy of the AC electrical signal in a capacitor (124, e.g., storage energy); and power the lamp with at least some of the energy stored in the capacitor (figure 1 shows the storage energy 124 for providing the energy to the LED load 126).
	With respect to claims 5-7, Gaknoki discloses that wherein the energy stored in the capacitor is restored in the form of sinusoidal wave, a trapezoidal wave or an arbitrary periodic wave to power the lamp (figure 2 shows the wave features thereof).
	With respect to claim 26, Gaknoki discloses that the load being applied on the AC electrical signal more than one per cycle of the AC electrical signal (figure 2 shows the load being applied on the AC electrical signal VDO two times per cycle).

    PNG
    media_image2.png
    654
    951
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gaknoki et al. (US 2016/0135257) in view of Chowdhury et al. (US 2016/0165693).
With respect to claim 8, Gaknoki discloses all claimed limitations, as expressly recited in claim 1, except for specifying that further measuring the surrounding light intensity; and in accordance with the measurement of the surrounding light intensity, altering the AC electrical signal powering the electronic circuit of the lamp to obtain a predetermined light intensity.
Chowdhury discloses in figure 3 a lighting system comprising a plurality of fixtures (302), a dimmer (304) and a light sensor (316), wherein the light sensor for measuring the surrounding light intensity (see figure 3 and paragraph 0064).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gaknoki with a light sensor as taught by Chowdhury for the purpose of monitoring or measuring the light output thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claims 16-25 are allowed.
Claims 2 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A control system … comprising … “a control device configured to execute a sequence to alter an AC electrical signal powering the electronic circuit of the lamp(s), the sequence comprising: closing the switch one or more time per cycle of the AC electrical signal to interrupt the AC electrical signal powering the electronic circuit of the lamp(s); opening the switch one or more time per cycle of the AC electrical signal to activate the AC electrical signal powering the electronic circuit of the lamp(s); and activating the active bleeder following one or more of the interruptions of the AC electrical signal by the switch to absorb residual energy following the one or more interruptions”, in combination with the remaining claimed limitations as claimed in independent claim 16 (claims 17-25 would be allowable as being dependent on claim 16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Taipale et al. – US 2014/0265880
Prior art Del Carmen, JR. et al. – US 2013/0278159
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 2, 2022